Citation Nr: 0612057	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for blisters on the 
lips and mouth, including as due to an undiagnosed illness.

2.  Entitlement to service connection for cause of upset and 
acidic stomach, including as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of protective 
pigment of skin of face, neck, and arms causing sunburn in 
blotches, including as due to an undiagnosed illness.

5.  Entitlement to service connection for generalized 
weakness and fatigue in the muscles and joints, including as 
due to an undiagnosed illness.

6.   Entitlement to service connection for cause of shortness 
of breath, including as due to an undiagnosed illness.

7.  Entitlement to service connection for a bilateral 
shoulder disability, including as due to an undiagnosed 
illness.

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as bilateral elbow pain and numbness 
and tingling of the hand, including as due to an undiagnosed 
illness.

9.  Entitlement to service connection for bilateral hip pain, 
including as due to an undiagnosed illness.

10.  Entitlement to service connection a bilateral knee 
disability, including as due to an undiagnosed illness.

11.  Entitlement to service connection for a bilateral ankle 
disability, including as due to an undiagnosed illness.

12.  Entitlement to service connection for cause of cramps in 
the legs, including as due to an undiagnosed illness.

13.  Entitlement to service connection for a back disability, 
including as due to an undiagnosed illness.

14.  Entitlement to service connection for cause of chest 
pain and palpitations, including as due to an undiagnosed 
illness.

15.  Entitlement to service connection for cause of 
headaches, including as due to an undiagnosed illness.

16.  Entitlement to service connection for cause of neck 
pain, including as due to an undiagnosed illness.


17.  Entitlement to service connection for ganglion cyst of 
the right wrist.  

18.  Entitlement to service connection for residuals of 
frostbite of the ears, nose, fingers, cheeks, and toes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a               September 1999 rating 
decision of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

While the September 1999 rating decision addressed the 
matters of entitlement to service connection for hair loss 
over entire body; cause of night sweats and chills; and 
hypertension, the veteran did not express disagreement as to 
such issues (see November 2000 NOD) and are therefore not on 
appeal. 

Given the number of duplicative issues that were certified on 
appeal, the Board has consolidated the issues as reflected on 
the title page of this decision.  

The issues of entitlement to service connection for 
entitlement to service connection for blisters on the lips 
and mouth; cause of upset and acidic stomach; memory loss;  
loss of protective pigment of skin of face, neck, and arms; 
generalized weakness and fatigue in the muscles and joints; 
cause of shortness of breath; bilateral shoulder disability; 
bilateral carpal tunnel syndrome; bilateral hip pain, 
bilateral knee disability; bilateral ankle disability; cause 
of cramps in the legs; back disability; cause of chest pain 
and palpitations; cause of headaches; cause of neck pain; 
ganglion cyst of the right wrist; and residuals of frostbite 
of the ears, nose, fingers, cheeks, and toes, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has residuals of a ganglion cyst on the right wrist 
related to service.

2.  There is no competent medical evidence showing that the 
veteran has residuals of frostbite related to service.

3.  There is no competent medical evidence showing that the 
veteran has a loss of protective pigment in the skin related 
to service.


CONCLUSIONS OF LAW

1.  A ganglion cyst on the right wrist was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of frostbite were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Loss of protective pigment of the skin of face, neck, and 
arms was not incurred in or aggravated by military service, 
nor are they due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2001 letter.  (The VCAA 
letter was re-sent to the veteran in April 2002, at the 
veteran's request).  The originating agency essentially asked 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The veteran was afforded VA 
examinations in May 1996 and April 1997.   The record before 
the Board also contains service medical records and treatment 
records from VA Medical Center in Dublin and the Outpatient 
Clinic in Macon, Georgia.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
veteran's service connection claims being decided herein.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's service 
connection claims for a ganglion cyst on the right wrist, 
residuals of frostbite, and a loss of skin pigment, there is 
no issue as to a disability rating or effective date, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A current disability is required to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

For the purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results. In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule. See 
VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.

Residuals of Frostbite

The veteran asserts that he suffered frostbite during service 
in 1976 while participating in Ranger School, and while 
serving in Germany.  His July 1995 separation examination 
report shows a diagnosis of residuals of frostbite injuries, 
without specifying any objective residuals.  The veteran did 
complain of pain and numbness in the affected areas.  On 
review, however, there is no medical evidence of record 
showing that the veteran currently has any residuals of 
frostbite.  A May 1996 VA examiner indicated that the veteran 
had no frostbite residuals.  VA treatment records also fail 
to show a current diagnosis.  Without evidence of a current 
disability, the veteran's service connection claim for 
residuals of frostbite must be denied.  See Brammer, supra.

Residuals of Ganglion Cyst on the Right Wrist

Similarly, the medical evidence of record fails to show that 
the veteran currently has any residuals from his previous 
ganglion cyst.  The Board acknowledges that during service in 
November 1987, the veteran was diagnosed with a ganglion cyst 
on his right wrist.  The separation examination and post 
service medical evidence are negative for pertinent 
disability.  Without a current disability, the veteran's 
service connection claim for a ganglion cyst must be denied.  
See Brammer, supra.

Loss of Protective Pigment of the Skin

The veteran asserts that he currently suffers from a loss of 
the protective pigment in his skin, and such claimed symptom 
is related to his period of military service.  Nevertheless, 
review of the medical evidence of record fails to show that 
the veteran currently has a disability manifested by a loss 
of his skin pigment.  As noted above, without a current 
diagnosis, the veteran's service connection claim for a 
disability manifested by a loss of protective skin pigment 
must be denied.  See Brammer, supra.

With regard to the veteran's assertions that the claimed 
disorder is a result of his Persian Gulf service, the Board 
notes that the record does not contain objective evidence 
showing that the veteran was treated for a skin pigment loss, 
and there is no evidence reflecting that he suffers from a 
loss of protective skin pigment on a chronic or recurrent 
basis; specifically, the record does not contain either 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Further, the evidence does not 
demonstrate that the claimed loss of skin pigment have 
manifested to a degree of 10 percent or more after service 
separation.  38 C.F.R. § 3.317(a)(1)(i).  

Although the veteran believes that he currently has residuals 
of frostbite, a ganglion cyst on the right wrist, and a 
disability manifested by a loss of protective skin pigment, 
and that they are related to service, his opinions as to 
medical matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's statements do not establish the 
required objective evidence required, and his service 
connection claims for residuals of frostbite, a ganglion cyst 
on the right wrist, and a disability manifested by a loss of 
protective skin pigment must be denied.


ORDER

Entitlement to service connection for loss of protective 
pigment of skin of face, neck, and arms causing sunburn in 
blotches, including as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a ganglion cyst of the 
right wrist is denied.  

Entitlement to service connection for residuals of frostbite 
of the ears, nose, fingers, cheeks, and toes is denied.


REMAND

On separation examination in July 1995, the veteran was 
diagnosed with various physical maladies, to include but not 
limited to: arthritis of multiple joints, especially in the 
knees, ankles, elbows, hands; history of carpal tunnel 
syndrome; impaired memory; chronic upper back pain; left 
shoulder pain; ankle pain; occasional headaches; occasional 
heart "racing"; and leg cramps.

Following service in May 1996, the veteran underwent a VA 
general medical examination and was diagnosed with various 
disabilities.  While such examination was helpful, further 
evaluation was indicated because the examiner did not provide 
associated findings or supportive x-ray evidence.  In April 
1997, the veteran was afforded subsequent examinations, 
however, the Board finds those examinations to be incomplete 
as well.  Accordingly, a more contemporaneous examination(s) 
is necessary.      

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
the appropriate VA examinations to 
clarify whether the veteran has the 
disabilities noted below and to determine 
the etiology of any diagnosed disability.  
The veteran's claims folder should be 
made available to the examiner for review 
purposes.  The examiner(s) should provide 
comprehensive reports including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is deemed necessary, 
such testing or examination is to be 
accomplished.

The examiner should specifically review 
the veteran's service medical records, to 
include the July 1995 separation 
examination report and report of medical 
history, and clarify whether the veteran 
currently has: 
a disability manifested by an upset and 
acidic stomach; oral fever blisters; 
memory loss; disability manifested by 
heart palpitations and chest pain; 
headaches; generalized weakness and 
fatigue in joints and muscles; disability 
exhibited by shortness of breath, 
including hyperactive airway disease (see 
July 2002 VA treatment note); carpal 
tunnel syndrome; leg cramps; lumbar or 
cervical spine disability; and disability 
of either ankle, knee, wrist, leg, hip, 
and/or shoulder.  Any diagnosis of 
arthritis must be supported by x-ray 
evidence.

Thereafter, the examiner is requested to 
comment as to whether there is a 50 
percent probability or greater that any 
diagnosed disability is related to the 
veteran's period of active service, or to 
an undiagnosed illness, and if related to 
an undiagnosed illness, what are the 
objective (compensable) manifestations.   

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claims taking into account any 
newly obtained VA examination report(s) 
and etiology opinions.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


